                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

DUSTIN HELLARD
                                 Plaintiff,
vs.                                                    Case No. 19-CV-43-GKF-FHM
MID CENTURY INSURANCE COMPANY
d/b/a FARMERS INSURANCE
                                 Defendant.

                                       OPINION AND ORDER

        In compliance with the court’s order dated January 7, 2020, [Dkt. 52], Defendant

submitted its privilege log and unredacted copies of the documents listed therein for in

camera review. The court has conducted that review and finds that, except for references

to reserves, all redactions are appropriate.              The court finds that, although reserve

amounts may not be admissible,1 the amounts are not properly withheld from discovery.

Defendant is therefore required to produce the following pages with the reserve amounts

disclosed: 219; 2358; 2362; 2371; 2374; 2378; 2392; 2404.

        SO ORDERED this 31st day of January, 2020.




1
  Cases cited in the privilege log deal with admissibility of reserve amounts, not discovery of the amounts.
Since admissibility is being discussed it is obvious that the reserve amounts were discovered. See Higgins
v. State Auto Property & Cas. Ins. Co., 2012 WL 2571278 at *4 (N.D. Okla. July 2, 2012).
